FILE COPY




                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00097-CV


LUKE ADAM STANTON, SR.                                                APPELLANT

                                         V.

KIMBERLY FAYE STANTON                                                  APPELLEE


                                     ------------

         FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                     ------------

                                    ORDER

                                     ------------

      Appellant has challenged the trial court’s order sustaining the contest to his

affidavit of inability to pay costs. Therefore, we order the trial court clerk and

court reporter to prepare and file the record of the contest and the hearing on the

contest, if any, on or before Monday, June 17, 2013 by 5:00 p.m. See Tex. R.

App. P. 20.1(j)(3). The mailbox rule will not apply. See Tex. R. App. P. 9.2(b). It

is further ordered that the record of the indigency contest must be provided

without payment of advance costs. See Tex. R. App. P. 20.1(j)(1), (3).
                                                                            FILE COPY




      The clerk of this court is ordered to transmit a copy of this order to the

appellant, all lead counsel on appeal, the trial court, the trial court clerk, and the

court reporter.

      DATED June 13, 2013.


                                                    PER CURIAM




                                      2